April 20, 2012

Mr. Peter D. Kennedy
Graves Dougherty Hearon & Moody PC
401 Congress Ave, Suite 2200
Austin, TX 78701


Mr. Keith C. Livesay
Livesay Law Office
517 W. Nolana Ave.
Brazos Suites No. 9
McAllen, TX 78504
Mr. Ricardo L. Salinas
Law Offices of Salinas-Flores
2011 N Conway Ave.
Mission, TX 78572-2965

RE:   Case Number:  11-0131
      Court of Appeals Number:  13-09-00421-CV
      Trial Court Number:  C-751-03-D

Style:      MARIA ESTER SALINAS
      v.
      NORBERTO SALINAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Laura Hinojosa|